Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species I, claims 47-57,59-65,67,68,70, 71 and 76-82 in the reply filed on 11/12/2021 is acknowledged. The traversal is on the ground(s) that the species are not patentably distinct. Upon review of the selected claims, the specification and the relevant prior art it became clear that the recited species are obvious variants of each other, therefore the examiner is withdrawing the restriction requirement mailed 9/16/2021. 
The restriction requirement as set forth in the Office action mailed on 9/16/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 61, 70 and 73 recite discontinuing the nerve block before the adjusting step and reestablishing the nerve block after the adjusting step, however the specification fails to provide proper antecedent basis for the claimed subject matter. The specification should be amended to provide proper antecedent basis for the claimed subject matter. 

Claim Objections
In view of the amendment filed on 3/17/2021 canceling claim 69, the objections rejections made against claim 56 in the office action of 10/2/2020 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 3/17/2021 canceling claim 72, the 112 rejections made against claim 72 in the office action of 10/2/2020 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 79-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 79 recites the limitation "the second electrical signal" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 80 recites the limitation "the second electrical signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination it has been interpreted to include a first electrical signal. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-48, 50-54 and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0256692 to Baru (Baru) in view of US 2007/0106339 to Errico et al. (Errico) (all previously cited). 
In reference to at least claim 47
Baru teaches combined vagus-phrenic nerve stimulation device which discloses a method for treating a subject, the method comprising: assisting breathing of the subject via an external respiratory support device (e.g. mechanical ventilator, paragraphs [0027], [0067], [0074]) and delivering a first pulsed electrical signal to a first nerve of the subject (e.g. stimulation of phrenic and/or vagus nerve, paragraphs [0013], [0022], [0029]-[0032], [0044], [0048], [0059], [0065], [0067]). Baru does not explicitly discloses the delivery of the first pulsed electrical signal blocks a pain signal from a pulmonary stretch pain receptor.  
Errico teaches electrical stimulation treatment of bronchial constriction which discloses recruiting a second nerve via an electrical signal transmitted from at least one electrode (e.g. electrical signal applied to vagus nerve to temporarily block and/or modulate signals in the vagus nerve, para. [0026]-[0028], [0068]-[0071]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Baru with the teachings of Errico to include delivering a temporarily blocking signal transmitted from at least one electrode to the vagus nerve to temporarily block and/or modulate signals in the vagus nerve such as a pain signal from a pulmonary stretch receptor in order to yield the predictable result of affecting the histamine response of the vagus nerve to reduce parasympathetic tone providing immediate temporary dilation of the airways and increased heart function.
In reference to at least claim 48
Baru modified by Errico teaches a method according to claim 47. Baru further discloses delivering a second signal to a second nerve of the subject (e.g. stimulation of phrenic and/or vagus nerve, paragraphs [0013], [0022], [0029]-[0032], [0044], [0048], [0059], [0065], [0067]), wherein the second nerve is a 
In reference to at least claim 50
Baru modified by Errico teaches a method according to claim 47. Baru further discloses wherein the first nerve is a phrenic nerve or a vagus nerve (e.g. stimulation of phrenic and/or vagus nerve, paragraphs [0013], [0022], [0029]-[0032], [0044], [0048], [0059], [0065], [0067]).
In reference to at least claim 51
Baru modified by Errico teaches a method according to claim 47. Baru further discloses wherein the external respiratory support device includes mechanical ventilation, non-invasive ventilation, continuous positive airway pressure (CPAP), nasal cannula oxygenation, bilevel positive airway pressure (BiPAP), or extracorporeal membrane oxygenation (ECMO) (e.g. mechanical ventilator, paragraphs [0027], [0067], [0074]). 
In reference to at least claim 52
Baru modified by Errico teaches a method according to claim 48. Baru further discloses placing one or more second electrodes proximate the second nerve e.g. electrodes on an endovascular lead placed proximate a phrenic and vagus nerve, 100, paragraph [0044]). 
In reference to at least claim 53
Baru modified by Errico teaches a method according to claim 52. Baru further discloses wherein the first electrodes and the second electrodes are supported on an intravenous catheter (e.g. electrodes on an endovascular lead placed proximate a phrenic and vagus nerve, 100, paragraph [0044]). 
In reference to at least claim 54
Baru modified by Errico teaches a method according to claim 48. Baru further discloses wherein the first electrical signal, the second signal, or both, is a pulsed electrical signal (e.g. stimulation includes pulsed electrical signals delivered to phrenic and/or vagus nerve, paragraphs [0014]-[0018], [0023], [0030], [0047]-[0048], [0059], [0063], [0066]). 
In reference to at least claim 78
.

Claims 47-48, 50-52,54 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0177190 to Libbus et al. (Libbus) in view of US 2007/0106339 to Errico et al. (Errico) (all previously cited).  
In reference to at least claim 47
Libbus teaches systems, devices and methods for acute autonomic stimulation which discloses a method for treating a subject, the method comprising: assisting breathing of the subject via an external respiratory support device (e.g. mechanical ventilator, 717) and delivering a first electrical signal to a first nerve of the subject (e.g. stimulation of vagus nerve, paragraphs [0025], [0028], [0034], [0042]). Libbus does not explicitly disclose the delivery of the first electrical signal blocks a pain signal from a pulmonary stretch pain receptor. 
Errico teaches electrical stimulation treatment of bronchial constriction which discloses recruiting a second nerve via an electrical signal transmitted from at least one electrode (e.g. electrical signal applied to vagus 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Libbus with the teachings of Errico to include delivering a temporarily blocking signal transmitted from at least one electrode to the vagus nerve to temporarily block and/or modulate signals in the vagus nerve such as a pain signal from a pulmonary stretch receptor in order to yield the predictable result of affecting the histamine response of the vagus nerve to reduce parasympathetic tone providing immediate temporary dilation of the airways and increased heart function.
In reference to at least claim 48
Libbus modified by Errico discloses delivering a second signal to a second nerve of the subject, wherein the second nerve is a phrenic nerve or a vagus nerve (e.g. ‘190, stimulation of vagus nerve sites including the vagus nerve or branches thereof….provides stimulation electrodes within the digestive pathway, the respiratory pathway or both, paragraphs [0025], [0028], [0034], [0042]).
In reference to at least claim 50
Libbus modified by Errico discloses wherein the first nerve is a phrenic nerve or a vagus nerve (e.g. ‘190, stimulation of vagus nerve sites including the vagus nerve or branches thereof….provides stimulation electrodes within the digestive pathway, the respiratory pathway or both, paragraphs [0025], [0028], [0034], [0042]).
In reference to at least claim 51
Libbus modified by Errico discloses wherein the external respiratory support device includes mechanical ventilation, non-invasive ventilation, continuous positive airway pressure (CPAP), nasal cannula oxygenation, bilevel positive airway pressure (BiPAP), or extracorporeal membrane oxygenation (ECMO) (e.g. ‘190, mechanical ventilator, 717). 
In reference to at least claim 52
Libbus modified by Errico discloses further comprising placing one or more first electrodes proximate the first nerve, and placing one or more second 
In reference to at least claim 54
Libbus modified by Errico discloses wherein the first electrical signal, the second signal, or both, is a pulsed electrical signal (e.g. ‘190, pulsed electrical signal, paragraphs [0043], [0045]).
In reference to at least claim 71
Libbus modified by Errico teaches a method according to claim 48. Libbus further discloses further comprising adjusting the first pulsed electrical signal, the second pulsed electrical signal, or both; and adjusting the first, the second, or both, pulsed electrical signals comprises: adjusting a frequency; adjusting an amplitude; adjusting a pulse width; adjusting a duration of the electrical signal (e.g. feedback circuit, 823, to determine desired effect and adjust the stimulation accordingly, Fig. 16, paragraphs [0043], [0059]); or a combination thereof (e.g. feedback circuit, 823, to determine desired effect and adjust the stimulation accordingly, Fig. 16, paragraphs [0043], [0059]).

Claims 49 and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0256692 to Baru (Baru) in view of US 2007/0106339 to Errico et al. (Errico) as applied to claim 48 further in view of US 2011/0288609 to Tehrani et al. (Tehrani) (all previously cited). 
In reference to at least claim 49
Baru modified by Errico teaches a method according to claim 48. Baru further discloses delivering stimulation signals to phrenic and/or vagus nerve (e.g. paragraphs [0013], [0022], [0029]-[0032], [0044], [0048], [0059], [0065], [0067]) but does not explicitly teach delivering the first signal, the second signal, or both, creates negative pressure in a thoracic cavity of the subject. 
Tehrani teaches a therapeutic diaphragm stimulation device and method which discloses a method for treating a subject, the method comprising: 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Baru modified by Errico with the teachings of Tehrani to include delivering the stimulation to the phrenic nerve to create negative pressure in a thoracic cavity of the subject in order to yield the predictable result of a more gradual change in volume and flow reducing the possibility of flow limitation and avoiding airway closure. 
In reference to at least claim 77
Baru modified by Errico teaches a method according to claim 47. Baru further discloses detecting, via one or more sensors (e.g. accelerometer or impedance measurement for sensing respiration effort, paragraph [0021], [0031], [0044], [0052], [0054], [0061]-[0062]), a cardiac event, a respiratory event, a catheter location, or a combination thereof (e.g. sensing respiration effort, paragraph [0021], [0031], [0044], [0052], [0054], [0061]-[0062]) but does not explicitly teach based on the detecting adjusting the breathing assistance provided by the external respiratory support device. 
Tehrani teaches a therapeutic diaphragm stimulation device and method which discloses a method for treating a subject, the method comprising: assisting breathing of the subject via an external respiratory support device (e.g. mechanical ventilator, Fig. 25, paragraphs [0075], [0269]); and delivering a first signal to a first nerve of the subject (e.g. stimulation of phrenic nerve, Fig. 1, paragraphs [0128]-[0131]). Tehrani discloses delivering a second signal to a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Baru modified by Errico with the teachings of Tehrani to include sensors for detecting a respiratory event and based on the detecting adjusting mechanical ventilator function in order to yield the predictable result of providing a coordinated interchange between the respiratory support device and the delivered electrical signal to fit the ventilatory need of the specific patient. 

Claims 55-57,59,62,67-68 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0256692 to Baru (Baru) in view of US 2007/0106339 to Errico et al. (Errico) and US 2010/0057046 to Stevens et al. (Stevens). 
In reference to at least claim 55
Baru teaches combined vagus-phrenic nerve stimulation device which discloses a method for treating a subject, the method comprising: placing one or more first electrodes proximate a first nerve (e.g. electrodes on an endovascular lead placed proximate a phrenic and vagus nerve, 100, paragraph [0044]), wherein the first electrodes are supported on an intravenous catheter (e.g. endovascular lead, 100, paragraph [0044]); assisting breathing of the subject via 
Errico teaches electrical stimulation treatment of bronchial constriction which discloses recruiting a second nerve via an electrical signal transmitted from at least one electrode (e.g. electrical signal applied to vagus nerve to temporarily block and/or modulate signals in the vagus nerve, para. [0026]-[0028], [0068]-[0071]).
Stevens teaches a system for characterizing physiologic parameters and method for use therewith which discloses a system that utilizes sensors to sense a blood gas concentration and use the measured blood gas concentration to provide feedback for controlling non-invasive ventilator parameters (e.g. controller operably connected to the sensor could adjust non-invasive ventilator parameters, paragraph [0137]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Baru with the teachings of Errico to include delivering a temporarily blocking signal transmitted from at least one electrode to a vagus nerve in order to yield 
In reference to at least claim 56
Baru modified by Errico and Stevens teaches a method according to claim 55. Baru further discloses delivering a second pulsed electrical signal to a second nerve of the subject (e.g. stimulation of phrenic and/or vagus nerve, paragraphs [0013], [0022], [0029]-[0032], [0044], [0048], [0059], [0065], [0067]). Baru does not explicitly disclose the delivery of the second pulsed electrical signal blocks a pain signal. Errico discloses recruiting a second nerve via an electrical signal transmitted from at least one electrode (e.g. electrical signal applied to vagus nerve to temporarily block and/or modulate signals in the vagus nerve, para. [0026]-[0028], [0068]-[0071]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Baru with the teachings of Errico to include delivering a temporarily blocking signal transmitted from at least one electrode to the vagus nerve to temporarily block and/or modulate signals in the vagus nerve such as a pain signal in order to yield the predictable result of affecting the histamine response of the vagus nerve to reduce parasympathetic tone providing immediate temporary dilation of the airways and increased heart function.
In reference to at least claim 57
Baru modified by Errico and Stevens teaches a method according to claim 56. Baru further discloses placing one or more second electrodes proximate the second nerve e.g. electrodes on an endovascular lead placed proximate a phrenic and vagus nerve, 100, paragraph [0044]), wherein the second electrodes 
In reference to at least claim 59
Baru modified by Errico and Stevens teaches a method according to claim 58. Baru discloses further comprising, based on the detecting step, the measuring step, or both, adjusting one or more of: the positive pressure ventilation; the first pulsed electrical signal; and the second pulsed electrical signal (e.g. sensing respiration effort, paragraph [0021], [0031], [0044], [0052], [0054], [0061]-[0062], deliver stimulation based on sensed respiration effort signal, paragraph [0034], [0059], [0064]-[0065]). 
In reference to at least claims 62 and 67-68
Baru teaches combined vagus-phrenic nerve stimulation device which discloses a method for treating a subject, the method comprising: assisting breathing of the subject via an external respiratory support device (e.g. mechanical ventilator, paragraphs [0027], [0067], [0074]) and delivering a first pulsed electrical signal to a first nerve of the subject (e.g. stimulation of phrenic and/or vagus nerve, paragraphs [0013], [0022], [0029]-[0032], [0044], [0048], [0059], [0065], [0067]), delivering a second signal to a second nerve of the subject (e.g. stimulation of phrenic and/or vagus nerve, paragraphs [0013], [0022], [0029]-[0032], [0044], [0048], [0059], [0065], [0067]), measuring, via the one or more sensors, a pressure, a blood gas concentration, a blood-protein level, an impedance, or a combination thereof (e.g. accelerometer or impedance measurement for sensing respiration effort, paragraph [0021], [0031], [0044], [0052], [0054], [0061]-[0062]). Baru does not explicitly discloses the delivery of the first electrical signal, second electrical signal or both reduces or prevents activation of a respiratory stretch receptor, and establishes a nerve block, or blocks a pain signal or based on the measuring step adjusting the breathing assistance provided by the external respiratory support device. 
Errico teaches electrical stimulation treatment of bronchial constriction which discloses recruiting a second nerve via an electrical signal transmitted from at least one electrode (e.g. electrical signal applied to vagus 
Stevens teaches a system for characterizing physiologic parameters and method for use therewith which discloses a system that utilizes sensors to sense a blood gas concentration and use the measured blood gas concentration to provide feedback for controlling non-invasive ventilator parameters (e.g. controller operably connected to the sensor could adjust non-invasive ventilator parameters, paragraph [0137]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Baru with the teachings of Errico to include delivering a temporarily blocking signal transmitted from at least one electrode to a vagus nerve in order to yield the predictable result of affecting the histamine response of the vagus nerve to reduce parasympathetic tone providing immediate temporary dilation of the airways and increased heart function. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Baru with the teachings of Stevens to include measuring a blood gas concentration and based on the detecting adjusting the positive pressure ventilation in order to yield the predictable result of providing the most effective treatment to the patient responsive to changing patient conditions.  
In reference to at least claim 81
Baru modified by Errico  and Stevens teaches a method according to claim 56. Errico further discloses recruiting a second nerve via an electrical signal transmitted from at least one electrode (e.g. electrical signal applied to vagus nerve to temporarily block and/or modulate signals in the vagus nerve, para. [0026]-[0028], [0068]-[0071]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Baru with the teachings of Errico to include delivering a temporarily blocking signal transmitted from at least one electrode to the vagus nerve to temporarily block and/or modulate signals in the vagus nerve such as to block a signal from the vagus nerve reducing effects of aberrant vagus signals in order to .

Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0256692 to Baru (Baru) in view of US 2007/0106339 to Errico et al. (Errico) and US 2010/0057046 to Stevens et al. (Stevens) as applied to claim 59 further in view of US 2008/0177190 to Libbus et al. (Libbus). 
In reference to at least claim 60
Baru modified by Errico and Stevens teaches a method according to claim 59. Baru further discloses wherein the adjusting the first pulsed electrical signal and/or the second pulsed electrical signal (e.g. sensing respiration effort, paragraph [0021], [0031], [0044], [0052], [0054], [0061]-[0062], deliver stimulation based on sensed respiration effort signal, paragraph [0034], [0059], [0064]-[0065]) but does not explicitly teach adjusting the first and/or second electrical signals includes adjusting a frequency; adjusting an amplitude; adjusting a pulse width; adjusting a duration of the electrical signal; or a combination thereof. It was well known in the art before the effective filing date of the invention to use sensed parameters for adjusting stimulation therapy parameters that are provided to the patient in order to yield the predictable result of providing stimulation that is optimal based on the current status of the patient as evidence by Libbus (e.g. feedback circuit, 823, to determine desired effect and adjust the stimulation accordingly, Fig. 16, paragraphs [0043], [0059]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Baru modified by  Errico and Stevens with the teachings of Libbus to include using the sensed parameters to adjust a frequency, an amplitude, a pulse width, a duration of the electrical signal; or a combination thereof  in order to yield the predictable result of providing stimulation parameters that are optimal based on the current status of the patient. 

Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0256692 to Baru (Baru) in view of US 2007/0106339 to Errico et al. (Errico), US 2010/0057046 to Stevens et al. (Stevens) and US 2008/0177190 to Libbus et al. (Libbus) as applied to claim 60 further in view of  US 2007/0150026 to Bourget et al. (Bourget).  
In reference to at least claim 61
Baru modified by Errico, Stevens as evidence by Libbus teaches a method according to claim 60. Baru further discloses adjusting the first pulsed electrical signal and/or the second pulsed electrical signal (e.g. sensing respiration effort, paragraph [0021], [0031], [0044], [0052], [0054], [0061]-[0062], deliver stimulation based on sensed respiration effort signal, paragraph [0034], [0059], [0064]-[0065]) but does not explicitly teach discontinuing the nerve block prior to adjusting the first and/or second pulsed electrical signal  and reestablishing the nerve block after adjusting. 
Bourget, within the same field of endeavor of nerve stimulation, teaches a closed-loop therapy adjustment which discloses adjusting therapy parameters such as amplitude, pulse width, a pulse frequency an electrode configuration (e.g. para. [0077]) which discloses the that the therapy can be suspended for a predetermined period of time in the event that a patient parameter is rapidly changing and/or transient (e.g. para. [0088]-[0089]) and being able to stop therapy if parameter adjustments are inappropriate for a current condition of the patient such as being too intense and determining appropriate parameters to provide a comfortable and efficacious therapy (e.g. para. [0071]-[0073]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Baru modified by Errico, Stevens with the teachings of Bourget to include temporarily suspending or stopping stimulation delivery when the stimulation is changing rapidly or has become too intense causing patient discomfort and adjusting parameters of the electrical signal while the therapy is temporarily suspended or stopped in order to yield the predictable result of locating parameters that are effective at providing . 
 
Claims 63-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0256692 to Baru (Baru) in view of US 2007/0106339 to Errico et al. (Errico) and US 2010/0057046 to Stevens et al. (Stevens) as applied to claim 62 further in view of US Patent No. 7,167,751 to Whitehurst et al. (Whitehurst) (previously cited). 
In reference to at least claims 63-64
Baru modified by Errico and Stevens teaches a method according to claim 62 but does not explicitly teach measuring a blood-protein level including a first blood-protein level and second blood-protein level, wherein the blood-protein levels are related to the subject’s inflammation or pain.
Whitehurst teaches a method of using a fully implantable miniature neurostimulator for vagus nerve stimulation which discloses measuring a blood-protein level, wherein the blood-protein level is related to the subject’s inflammation or pain to determine the strength and/or duration of electrical stimulation required to produce the desired effect (e.g. medication, neurotransmitter, hormone, cytokine, and/or enzyme levels or their changes, and/or levels or changes in other substance(s) borne in the blood and/or in the cerebrospinal fluid (CSF) may be sensed, using, e.g., one or more Chemically Sensitive Field-Effect Transistors (CHEMFETs) such as Enzyme-Selective Field-Effect Transistors (ENFETs) or Ion-Sensitive Field-Effect Transistors (ISFETs, as are available from Sentron CMT of Enschede, The Netherlands).  For instance, the level or changes in level of neuron-specific enolase, a key glycolytic enzyme, in either or both the blood serum or CSF may be sensed, Col. 10, ll. 5-25, Col. 13, ll. 6-21). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the method of Baru modified by Errico and Stevens with the teachings of Whitehurst to include measuring blood-protein levels, wherein the blood-protein level is related to the subject’s inflammation or pain in order to provide the predictable result of determining the strength and/or 
In reference to at least claim 65
Baru modified by Errico, Stevens and Whitehurst teach a device according to claim 64. Whitehurst further discloses measuring a blood-protein level, wherein the blood-protein level is related to the subject’s inflammation or pain to determine the strength and/or duration of electrical stimulation required to produce the desired effect (e.g. medication, neurotransmitter, hormone, cytokine, and/or enzyme levels or their changes, and/or levels or changes in other substance(s) borne in the blood and/or in the cerebrospinal fluid (CSF) may be sensed, using, e.g., one or more Chemically Sensitive Field-Effect Transistors (CHEMFETs) such as Enzyme-Selective Field-Effect Transistors (ENFETs) or Ion-Sensitive Field-Effect Transistors (ISFETs, as are available from Sentron CMT of Enschede, The Netherlands).  For instance, the level or changes in level of neuron-specific enolase, a key glycolytic enzyme, in either or both the blood serum or CSF may be sensed, Col. 10, ll. 5-25, Col. 13, ll. 6-21), therefore it is obvious that the sensing is repeated until a desired effect is achieved, i.e. measured before and after several signals have been delivered until a desired effect is achieved. It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the method of Baru modified by Errico and Stevens with the teachings of Whitehurst to include measuring blood-protein levels, wherein the blood-protein level is related to the subject’s inflammation or pain in order to provide the predictable result of determining the strength and/or duration of electrical stimulation required to produce the desired effect to ensure an appropriate response to stimulation is being achieved. Furthermore, it would have been obvious to one having ordinary skill in the art that the second blood-protein level is less than the first blood-protein level since application of the stimulation reduces inflammation and treat conditions associated with elevated blood protein levels.  

Claim 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0256692 to Baru (Baru) in view of US 2007/0106339 to Errico et al. (Errico) and US 2010/0057046 to Stevens et al. (Stevens) as applied to claim 55 further in view of US 2008/0177190 to Libbus et al. (Libbus) and US 2007/0150026 to Bourget et al. (Bourget).  
In reference to at least claim 70
Baru modified by Errico and Stevens teaches a method according to claim 55. Baru further discloses adjusting the first pulsed electrical signal electrical signal (e.g. sensing respiration effort, paragraph [0021], [0031], [0044], [0052], [0054], [0061]-[0062], deliver stimulation based on sensed respiration effort signal, paragraph [0034], [0059], [0064]-[0065]) but does not explicitly teach adjusting the first electrical signal includes adjusting a frequency; adjusting an amplitude; adjusting a pulse width; adjusting a duration of the electrical signal; or a combination thereof or discontinuing the nerve block prior to adjusting the second pulsed electrical signal  and reestablishing the nerve block after adjusting. 
Bourget, within the same field of endeavor of nerve stimulation, teaches a closed-loop therapy adjustment which discloses adjusting therapy parameters such as amplitude, pulse width, a pulse frequency an electrode configuration (e.g. para. [0077]) which discloses the that the therapy can be suspended for a predetermined period of time in the event that a patient parameter is rapidly changing and/or transient (e.g. para. [0088]-[0089]) and being able to stop therapy if parameter adjustments are inappropriate for a current condition of the patient such as being too intense and determining appropriate parameters to provide a comfortable and efficacious therapy (e.g. para. [0071]-[0073]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Baru modified by Errico and Stevens with the teachings of Bourget to include temporarily suspending or stopping stimulation delivery when the stimulation is changing rapidly  or has become too intense causing patient discomfort and adjusting parameters of the electrical signal while the therapy is temporarily . 

Claims 73-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0256692 to Baru (Baru) in view of US 2007/0106339 to Errico et al. (Errico), US 2008/0177190 to Libbus et al. (Libbus) and US 2007/0150026 to Bourget et al. (Bourget). 
In reference to at least claim 73
Baru teaches combined vagus-phrenic nerve stimulation device which discloses a method for treating a subject, the method comprising: assisting breathing of the subject via an external respiratory support device (e.g. mechanical ventilator, paragraphs [0027], [0067], [0074]) and delivering a first pulsed electrical signal to a first nerve of the subject (e.g. stimulation of phrenic and/or vagus nerve, paragraphs [0013], [0022], [0029]-[0032], [0044], [0048], [0059], [0065], [0067]), delivering a second signal to a second nerve of the subject (e.g. stimulation of phrenic and/or vagus nerve, paragraphs [0013], [0022], [0029]-[0032], [0044], [0048], [0059], [0065], [0067]), measuring, via the 
Errico teaches electrical stimulation treatment of bronchial constriction which discloses recruiting a second nerve via an electrical signal transmitted from at least one electrode (e.g. electrical signal applied to vagus nerve to temporarily block and/or modulate signals in the vagus nerve, para. [0026]-[0028], [0068]-[0071]).
Bourget, within the same field of endeavor of nerve stimulation, teaches a closed-loop therapy adjustment which discloses adjusting therapy parameters such as amplitude, pulse width, a pulse frequency an electrode configuration (e.g. para. [0077]) which discloses the that the therapy can be suspended for a predetermined period of time in the event that a patient parameter is rapidly changing and/or transient (e.g. para. [0088]-[0089]) and being able to stop therapy if parameter adjustments are inappropriate for a current condition of the patient such as being too intense and determining appropriate parameters to provide a comfortable and efficacious therapy (e.g. para. [0071]-[0073]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Baru with the teachings of Errico to include delivering a temporarily blocking signal  Further, it was well known in the art before the effective filing date of the invention to use sensed parameters for adjusting stimulation therapy parameters that are provided to the patient in order to yield the predictable result of providing stimulation that is optimal based on the current status of the patient as evidence by Libbus (e.g. feedback circuit, 823, to determine desired effect and adjust the stimulation accordingly, Fig. 16, paragraphs [0043], [0059]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Baru modified by  Errico and Stevens with the teachings of Libbus to include using the sensed parameters to adjust a frequency, an amplitude, a pulse width, a duration of the electrical signal; or a combination thereof  in order to yield the predictable result of providing stimulation parameters that are optimal based on the current status of the patient. 
In reference to at least claim 74
Baru modified by Errico and Bourget teaches a method according to claim 73. Baru further discloses detecting, via one or more sensors (e.g. accelerometer or impedance measurement for sensing respiration effort, paragraph [0021], [0031], [0044], [0052], [0054], [0061]-[0062]), a cardiac event, a respiratory event, a catheter location, or a combination thereof (e.g. sensing respiration effort, paragraph [0021], [0031], [0044], [0052], [0054], [0061]-[0062]); and 
In reference to at least claim 75
Baru modified by Errico and Bourget teaches a method according to claim 74. Baru discloses further comprising, based on the detecting step, or the measuring step, adjusting the second pulsed electrical signal (e.g. sensing respiration effort, paragraph [0021], [0031], [0044], [0052], [0054], [0061]-[0062], deliver stimulation based on sensed respiration effort signal, paragraph [0034], [0059], [0064]-[0065]).  

Claim 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0256692 to Baru (Baru) in view of US 2007/0106339 to Errico et al. (Errico), US 2008/0177190 to Libbus et al. (Libbus) and US 2007/0150026 to Bourget et al. (Bourget) as applied to claim 74 further in view of US 2008/0125828 to Ignagni (Ignagni). 
In reference to at least claim 76
Baru modified by Errico and Bourget as evidence by Libbus teaches a method according to claim 74. Baru further discloses measuring, via the one or more sensors, a pressure, a blood gas concentration, a blood-protein level, an impedance, or a combination thereof (e.g. accelerometer or impedance measurement for sensing respiration effort, paragraph [0021], [0031], [0044], [0052], [0054], [0061]-[0062]). Baru does not explicitly disclose coordinating the timing of the first electrical signal, the second electrical signal or both with the positive pressure provided by the external respiratory support device during inspiration.
Ignagni teaches a ventilatory assist system and methods to improved respiratory function which discloses using breathing sensors to detect and/or determine certain breathing attributes of a patient which can be coupled with a mechanical ventilator to aid in the timing of a ventilatory cycle with the delivery of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Baru modified by Errico and Bourget with the teachings of Ignagni to include based on the measuring coordinating the timing of the first electrical signal, the second electrical signal or both with the positive pressure provided by the external respiratory support device in order to yield the predictable result of providing a coordinated interchange between the respiratory support device and the delivered electrical signal to fit the ventilatory need of the specific patient improving respiratory compliance along with lung performance and patient health (e.g. ‘828, [0011], [0074]). 

Claim 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0256692 to Baru (Baru) in view of US 2007/0106339 to Errico et al. (Errico) (all previously cited) as applied to claim 47 further in view of US 2008/0125828 to Ignagni (Ignagni). 
In reference to at least claim 79
Baru modified by Errico teaches a method according to claim 47. Baru further discloses measuring, via the one or more sensors, a pressure, a blood gas concentration, a blood-protein level, an impedance, or a combination thereof (e.g. accelerometer or impedance measurement for sensing respiration effort, paragraph [0021], [0031], [0044], [0052], [0054], [0061]-[0062]). Baru does not explicitly disclose coordinating the timing of the first electrical signal, the second electrical signal or both with the positive pressure provided by the external respiratory support device during inspiration.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Baru modified by Errico with the teachings of Ignagni to include based on the measuring coordinating the timing of the first electrical signal, the second electrical signal or both with the positive pressure provided by the external respiratory support device in order to yield the predictable result of providing a coordinated interchange between the respiratory support device and the delivered electrical signal to fit the ventilatory need of the specific patient improving respiratory compliance along with lung performance and patient health (e.g. ‘828, [0011], [0074]). 

Claims 80 and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0256692 to Baru (Baru) in view of US 2007/0106339 to Errico et al. (Errico) and US 2010/0057046 to Stevens et al. (Stevens) as applied to claims 55 and 62 further in view of further in view of US 2008/0125828 to Ignagni (Ignagni). 
In reference to at least claims 80 and 82
Baru modified by Errico and Stevens teaches a method according to claims 55 and 62. Baru further discloses measuring, via the one or more sensors, a pressure, a blood gas concentration, a blood-protein level, an impedance, or a combination thereof (e.g. accelerometer or impedance measurement for sensing 
Ignagni teaches a ventilatory assist system and methods to improved respiratory function which discloses using breathing sensors to detect and/or determine certain breathing attributes of a patient which can be coupled with a mechanical ventilator to aid in the timing of a ventilatory cycle with the delivery of s stimulatory signal (e.g. stimulator may synchronized in timing with the ventilator breathing cycle or electronically trigger by the ventilator or gas flow to assist the ventilator at specific point in the breathing cycle, para. [0009], [0053]-[0055]) and discloses measuring the pressure and/or gas-related parameters to adjust or modify parameters of ventilation controlled by the mechanical ventilator and or parameters of the stimulatory signal (e.g. para. [009], [0053]-[0055], [0067]-[0068]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Baru modified by Errico and Stevens with the teachings of Ignagni to include based on the measuring coordinating the timing of the first electrical signal, the second electrical signal or both with the positive pressure provided by the external respiratory support device in order to yield the predictable result of providing a coordinated interchange between the respiratory support device and the delivered electrical signal to fit the ventilatory need of the specific patient improving respiratory compliance along with lung performance and patient health (e.g. ‘828, [0011], [0074]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 55, 62 and 73 have been considered but are moot since the rejections have been updated to include additional references in view of the claim amendments and not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Errico is utilized as a secondary reference which discloses recruiting a second nerve via an electrical signal transmitted from at least one electrode to block and/or modulate signals in the vagus nerve (e.g. electrical signal applied to vagus nerve to temporarily block and/or modulate signals in the vagus nerve, para. [0026]-[0028], [0068]-[0071]). Utilizing the combination of Baru with Errico or Libbus with Errico, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Baru or Libbus with the teachings of Errico to include delivering a temporarily blocking signal transmitted from at least one electrode to the vagus nerve to temporarily block and/or modulate signals in the vagus nerve such as a pain signal from a pulmonary stretch receptor in order to yield the predictable result of affecting the histamine response of the vagus nerve to reduce parasympathetic tone providing immediate temporary dilation of the airways and increased heart function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0288728 to Libbus et al. which teaches adaptive baroreflex stimulation therapy for disordered breathing which discloses delivering coordinated therapy. US 2008/0243007 to Liao et al. which teaches pulmonary artery pressure signals and methods of using. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792